         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Application of Daniel Snyder                  Misc. Action No. _____________________
for an Order Directing Discovery from
The Ardent Group, LLC Pursuant to                   Ex Parte Petition for Assistance in Aid of
28 U.S.C. § 1782                                    a Foreign Proceeding Pursuant to
                                                    28 U.S.C. § 1782



       Based upon the annexed Declaration of Jordan W. Siev, dated September 15, 2020 (“Siev

Decl.”), petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”) respectfully petitions this Court

ex parte for an Order, pursuant to 28 U.S.C. § 1782, compelling The Ardent Group, LLC (“Ardent”

or “Respondent”), a limited liability company that does business within this District, to provide

discovery for use in a proceeding currently pending in The Republic of India.

                                     I.      INTRODUCTION

       1.      Petitioner seeks discovery from Respondent in aid of litigation pending in The High

Court of Delhi at New Delhi (the “Indian Court”), bearing the caption Daniel Snyder Through His

SPA Holder vs. Eleven Internet Services LLP & Ors., which Petitioner filed on August 7, 2020

(the “Indian Action”).

       2.      Beginning in July 2020, Petitioner—who is well-known as the owner of a

professional football franchise in the National Football League, the Washington Football Team—

was abruptly subjected to a wave of false and defamatory media articles attacking his reputation.

In particular, an Indian entity known as Media Entertainment Arts WorldWide, operating a website

at www.meaww.com (“MEAWW”), published several articles falsely accusing Petitioner of

sexual misconduct, including sex trafficking and affiliation with sexual predator Jeffrey Epstein.

       3.      The damage to Petitioner’s reputation and his business and personal interests

caused by MEAWW’s false and defamatory statements was greatly compounded as a result of
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 2 of 15




MEAWW’s defamatory statements quickly spreading across the internet by being linked and/or

repeated on many other websites.

       4.        In addition to filing suit against MEAWW and several individuals linked to

MEAWW in the Indian Action, Petitioner has undertaken a substantial investigation into the

parties involved in fabricating and arranging publication of MEAWW’s defamatory statements—

in particular, the reasons for several articles making similar false allegations appearing so close

together in time, and the means by which MEAWW’s false statements were quickly disseminated

and repeated on various websites across the internet, greatly increasing their exposure.

       5.        The timing of MEAWW’s false publications, coupled with other facts known to

Petitioner as set forth herein, suggests that the defamatory articles that are the basis for the Indian

Action were part of a corrupt misinformation campaign, coordinated with actors based in the

United States.

       6.        Petitioner’s investigation has implicated Ardent, an advertising agency that

receives payments to promote products, services and intellectual property, including over the

internet, as a part of this coordinated effort. Specifically, the main websites that repeated and

spread MEAWW’s patently false and defamatory allegations concerning Petitioner share key

points in common—including that each website features advertisements that are supplied by

Ardent, each website includes identical source code in key places, and each was designed by

Precision Creations LLC (a Texas headquartered company), whose Founder and CEO also serves

as the Founder and CEO of Ardent. This merits discovery regarding Ardent’s connection to these

websites and knowledge of the coordinated effort to defame Petitioner via MEAWW’s articles.

       7.        Petitioner meets all conditions required to obtain discovery under Section 1782.

First, Ardent is present in this judicial district, as its principal place of business is located in




                                                 -2-
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 3 of 15




Manhattan. Second, Petitioner seeks information from Ardent specifically tailored to support his

claims in the Indian Action. Third, because Petitioner is a litigant in the Indian Action, he is

certainly an “interested person” for purposes of Section 1782.

        8.     Moreover, the prudential considerations which the Supreme Court has encouraged

district courts to consider when faced with a request for discovery under Section 1782 also favor

granting the discovery Petitioner seeks. Ardent is not a party to the Indian Action; neither the

nature of the Indian Action nor the disposition of the court hearing would militate against the use

of discovery obtained in this proceeding; Petitioner’s request is not intended to circumvent any

foreign or domestic restrictions on discovery; and the material Petitioner seeks consists of readily-

obtainable business records, and thus is not unduly burdensome.

        9.     Notably, two other district courts have recently granted Petitioner’s requests for

Section 1782 discovery in aid of the Indian Action against parties also believed to be involved in

the corrupt misinformation campaign being waged against Petitioner. In re Application of Daniel

Snyder for an Order Directing Discovery from New Content Media Inc. d/b/a MEA WorldWide

Pursuant to 28 U.S.C. § 1782 (C.D. Cal., Misc. Action No. 2:20-mc-00076); In re Application of

Daniel Snyder for an Order Directing Discovery from Mary Ellen Blair and Comstock Holding

Companies, Inc. Pursuant to 28 U.S.C. § 1782 (E.D.Va. Misc. Action No. 1:20-mc-00023-LO-

TCB).

        10.    For these reasons and on the basis of the facts set forth fully herein, Petitioner

respectfully seeks an order permitting him to take discovery from Ardent, via the Subpoenas

attached hereto, in support of the Indian Action.




                                                -3-
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 4 of 15




                                              II.    PARTIES

       11.     Petitioner Daniel Snyder is a businessman and philanthropist best known for his

majority ownership of the Washington Football Team, and is an adult individual and a resident of

the state of Maryland.

       12.     Respondent The Ardent Group, LLC is a limited liability company organized under

the laws of Texas and with its principal place of business at 450 Park Avenue South, New York,

New York, specializing in advertising services.

                               III.         JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this application under 28 U.S.C. §§

1331 and 1782. This Court has personal jurisdiction over Ardent because it conducts business in

this judicial district: Ardent maintains an office at 450 Park Avenue South, 3rd Floor, New York,

NY 10016.

       14.     Under 28 U.S.C. §§ 1391(c)(2) and 1782, venue is proper in this Judicial District

because Ardent is subject to this Court’s personal jurisdiction, due to its presence herein.

                                      IV.     THE INDIAN ACTION

       15.     Petitioner has asserted a claim for defamation per se in the Indian Court against

Indian company Eleven Internet Services LLP, and its Indian subsidiary MEAWW, as well as

Indian residents Anay Chowdhary (“Anay”) and Nirnay Chowdhary (“Nirnay”), Prarthna Sarkar

(“Sarkar”) and Jyotsna Basotia (“Basotia”).

       16.     MEAWW purports to be, and holds itself out as, a news website. MEAWW

publishes “news” stories regarding a broad variety of matters, including pop culture, law and

government, and media and entertainment.




                                                    -4-
          Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 5 of 15




        17.        In reality, however, rather than being a legitimate news source and reporter,

MEAWW intentionally sows disinformation at the behest of its undisclosed clients, including

governments and intelligence services, and is often hired by clients that are cloaked behind several

layers of anonymous corporate entities. MEAWW thus acts as a hired agent of these unnamed

entities to knowingly spread, among other things, false and defamatory statements concerning its

clients’ rivals.

        18.        MEAWW has worldwide reach, as it publishes globally via the internet and

receives internet traffic from the United States, India, and many other countries around the world.

It has touted itself as having more than 150 million unique users and more than 1 billion page

views per month.

        19.        On or about July 16, 2020, MEAWW posted several false and wholly fabricated

articles — written by Sakar and Basotia, and published at the direction of the Chowdhary brothers

— regarding Petitioner, which falsely accuse him of a broad array of acts of criminal sexual

misconduct including, among other things, involvement in sex trafficking, and affiliating with

sexual predator Jeffrey Epstein (collectively, the “Defamatory Articles”).

        20.        These included “Washington Redskins owner Dan Snyder faces sex trafficking

allegations;       Internet   says,    ‘He    was     on    Epstein’s     list,”   published      at

https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-owing-to-sex-

trafficking-allegations-fan-reaction (the “First Defamatory Article”).       The First Defamatory

Article falsely states that Mr. Snyder “has found himself in trouble yet again and this time it’s

allegedly for sex trafficking. The minority owners [of the Washington Football Team] are

apparently looking at bringing him down citing inappropriate and unchaste behavior as one of the

major reasons.” The First Defamatory Article went on to publish utterly baseless speculation




                                                -5-
          Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 6 of 15




regarding whether a then-forthcoming Washington Post article about the Washington Football

Team “would be about [Snyder’s] alleged involvement in sex trafficking[,]” quoting several

anonymous posters from the internet forum Reddit.com, including baselessly quoting that

“[Snyder] is getting [arrested] for sex trafficking. He was on [Jeffrey] Epstein’s list too.” Id.

        21.     MEAWW published a second article on July 16, 2020: “#RedskinsScandal: Will

Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams ‘throw him out,”

published      at     https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-

harrasment-sex-trafficking-scandal-name-change (the “Second Defamatory Article,” and together

with the First Defamatory Article, the “Defamatory Articles”). The Second Defamatory Article

refers to, and repeats, the false allegations of the First Defamatory Article: namely, the false claims

that Mr. Snyder is linked to sexual predator Jeffrey Epstein and that Mr. Snyder is or was involved

in sexual misconduct, including sexual harassment and/or sex trafficking.

        22.     These blatantly false and wholly fabricated articles purport to be factual news

stories, but were and are utterly untrue and have no legitimate journalistic basis whatsoever.

        23.     However, although MEAWW publicly named “the internet” as its source for the

false and libelous statements in the Defamatory Articles, upon information and belief certain

unknown individuals with a clear intent to defame Petitioner furnished the defendants in the Indian

Action with false and unsubstantiated claims regarding Mr. Snyder in connection with MEAWW’s

drafting of the Defamatory Articles.

        24.     The statements that MEAWW published about Mr. Snyder are categorically false.

Moreover, the defendants in the Indian Action published these defamatory, inflammatory

statements about Mr. Snyder with deliberate intent to damage Mr. Snyder, or at best, complete

disregard for their basis in fact.




                                                 -6-
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 7 of 15




       25.     Although MEAWW reluctantly removed the Defamatory Articles after Petitioner

demanded their immediate removal, the damage to Mr. Snyder’s reputation had already been done.

       26.     Mr. Snyder’s children and other family members, and numerous of Mr. Snyder’s

friends, neighbors, and business associates, were exposed to the Defamatory Articles, either by

directly viewing the Defamatory Articles online or by receiving word of the Defamatory Articles.

Consequently, Mr. Snyder’s reputation and good standing has been severely harmed, and will

continue to be harmed, by the Defamatory Articles, and the members of Mr. Snyder’s family have

been severely harmed due to the publication of these lies on behalf of hidden third-party clients of

Respondent.

       27.     The false allegations that the defendants in the Indian Action have seeded on the

internet have taken root beyond MEAWW itself. For instance, on or about July 16, 2020 – not

coincidentally, the very same day that MEAWW published the Defamatory Articles at issue herein

– the following appeared on a Twitter account that has been confirmed as a fake account existing

for no purpose other than to propagate false and misleading information:

       According to insiders and anonymous Washington Post employees, the [upcoming]
       article will allege that: Dan Snyder abuses drugs and alcohol[;] Snyder paid off refs.
       Some refs have made $2 million from him. And Snyder is not the only team owner
       paying off refs. Others do it too. Snyder and former Redskins coach Jay Gruden,
       brother of Jon Gruden, pimped out their cheerleaders to season ticket holders while
       holding their passports from them in a foreign country. Jay Gruden and then
       Redskins running back Kapri Bibbs were sleeping with the same woman. When
       Jay found out, he got petty and benched Bibbs. During that game when Bibbs was
       on the bench, Bibbs’ replacement missed a block and that resulted in quarterback
       Alex Smith suffering a broken leg. Alex hasn’t been able to play football ever
       since[.] Snyder and Gruden would hold sex parties with rampant drug usage and
       some sexual assaults[.] Snyder held nude photoshoots with the Redskins
       cheerleaders[.] Lawyers are already involved[.]




                                               -7-
          Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 8 of 15




Whether this account is one of the “bots” utilized regularly by MEAWW to further propagate its

for-profit lies, or written by a human agent of MEAWW, will be further elucidated through

discovery sought herein.

       28.     Petitioner commenced the Indian Action on August 7, 2020, asserting claims for

defamation per se arising out of the Defamatory Articles. Petitioner seeks damages of $10 million.

     V.      ARDENT IS DEMONSTRABLY CONNECTED WITH MEAWW’S FALSE
                           AND DEFAMATORY ARTICLES

       29.     Ardent describes itself as “a full service advertising agency,” and touts is

connections to its “top-tier network of sites.” Ardent further offers its customers services to “find

and engage their audience nationwide,” including providing “state-of-the-art websites, access to

premium content, unique creatives and unparalleled monetization to grow your audience and

revenue.” (emphasis added). See Siev Decl., Ex. I.

       30.     Upon information and belief, the Defamatory Articles constituted part of the so-

called “premium content” that Ardent offered to its customers, suggesting that Ardent had a direct

financial interest in the dissemination of the Defamatory Articles.

       31.     Indeed, immediately after MEAWW published the Defamatory Articles, they were

picked up and rapidly spread in nearly identical form by a network of interrelated websites.

       32.     Each of the websites in this related network: (i) promote politically conservative

media personalities; (ii) are all designed by the same web design company, Precision Creations

LLC (“Precision”); and (iii) contained identical advertisements, undoubtedly placed through

Ardent.

       33.     One such website in this network is WayneDupree.com, which claims to reach

800,000 to 1,000,000 page views per month.             See https://www.waynedupree.com/about/.

Another is LifeZette.com, which claimed to have more than 20,000,000 page views as of February



                                                -8-
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 9 of 15




2017. See https://www.lifezette.com/wp-content/uploads/2017/02/LifeZette-Media-Kit-February-

06-2017.pdf Precision prominently features WayneDupree.com and LifeZette.com in its “Meet a

few of our clients” section. See Siev Decl., Ex. C.

       34.        On July 16, 2020, immediately after the Defamatory Articles were posted on

MEAWW, WayneDupree.com published an article titled “Internet Sleuths Accuse ‘Redskins’

Owner Dan Snyder of ‘Sex Trafficking’ and Epstein Ties After WAPO Bombshell Drops,”

published    at    https://www.waynedupree.com/2020/07/dan-snyder-epstein-redskins-sex-traffic/

(“Wayne Dupree Article URL”). The article, purportedly authored by “Missy Crane,” excerpted

four paragraphs from MEAWW’s piece, a link to the Washington Post article, and embedded

content from two other Twitter users. See Siev Decl., Ex. D.

       35.        The WayneDupree.com article was then republished verbatim in short succession

by four sites that also are part of the apparent Ardent network, including LifeZette.com,

RobManess.com, DrewBerquist.com, and SteveGruber.com. See Siev Decl., Exs. E - H. The

content regarding the Defamatory Articles on all four sites is identical or nearly identical. In

republishing the Wayne Dupree article, each of these sites openly identified Wayne Dupree as the

content source and linked directly to the Wayne Dupree Article URL. The latter three sites even

included the same artwork with the story — a photo of Petitioner in front of a Washington Redskins

logo and a teal background.

       36.        Further, each of these websites features identical advertising, undoubtedly placed

by Ardent. Each of these websites contains an “ADVERTISE WITH US” link in the footers of

their page designs that, in turn, leads to the “Contact” page on Ardent’s website

(https://theardent.group/#contact). A prospective advertiser seeking to post ads on LifeZette.com,

RobManess.com, DrewBerquist.com, or SteveGruber.com would need to contact Ardent to




                                                 -9-
          Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 10 of 15




arrange placement. Further, Ardent’s “Contact” page displays Respondent’s 450 Park Avenue

South, 3rd Floor, New York, NY 10016.

         37.      Notably, it is a matter of public record that Ardent’s “Founder/CEO” is Joshua

Wychopen. See https://www.linkedin.com/in/joshwychopen/. Mr. Wychopen’s LinkedIn profile

also states that he is the “Founder/CEO” of website design company Precision. Id. As noted, all

of the websites that helped distribute the Defamatory Articles were designed by Precision, and

publicly advertise this fact in the footer of their pages, which reads “DESIGNED & DEVELOPED

BY PRECISION CREATIONS,” and in turn link to https://www.precisioncreations.com/.

         38.      As such, there is ample reason to conclude that Ardent is linked to the Defamatory

Articles and to those responsible for spreading them. Consequently, Ardent likely possesses

information regarding the publication and dissemination of the Defamatory Articles, which would

go directly to the merits of Petitioner’s claims in the Indian Action.

   VI.         Discovery Requested

         39.      Upon information and belief, Respondent is in possession, custody, and/or control

of significant documentary information — including emails, text messages, electronic and physical

notes, call records, and other documents — that would demonstrate its connections to MEAWW,

other third parties hostile to Petitioner, and the coordination between each of the foregoing to

disparage and defame Petitioner — all of which is currently at issue in the Indian Action.

Accordingly, Respondent possesses documents and information that bear directly upon the issues

in the Indian Action and which Petitioner would be unable to obtain through discovery in the

Indian Action.

         40.      As set forth in further detail in the subpoenas, Petitioner seeks discovery concerning

(1) any communications or documents exchanged between Ardent, on the one hand, and




                                                  - 10 -
          Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 11 of 15




MEAWW, its affiliates, agents and employees, on the other hand; (2) documents concerning any

financial incentives, payments, or other compensation that Ardent received in connection with the

Defamatory Articles; (3) communications between Ardent and any third parties concerning the

Defamatory Articles; (4) other documents and information that are relevant to the Indian Action

and are available solely through Respondent.

       41.       In addition to requests for the production of documents from Ardent, Petitioner

seeks to depose Ardent concerning the subject matters described above and in the subpoena ad

testificandum directed to it.

   VII.      PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT HEREBY

       42.       28 U.S.C. § 1782(a) provides, in pertinent part:

             a. The district court of the district in which a person resides or is found may
                order him to give his testimony or statement or to produce a document or
                other thing for use in a proceeding in a foreign or international tribunal . . . .
                The order may be made pursuant to a letter rogatory issued, or request made,
                by a foreign or international tribunal or upon the application of any
                interested person and may direct the testimony or statement be given, or the
                document or other thing be produced, before a person appointed by the
                court.

       43.       Since 1948, “Congress [has] substantially broadened the scope of assistance federal

courts could provide for foreign proceedings,” pursuant to Section 1782. See Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 256-57 (2004).

       44.       Further, this Court has expressly recognized that Section 1782 imposes a “liberal”

standard for discovery in aid of foreign proceedings, generous to the applicant. See In re Fund for

Prot. of Inv’r Rights in Foreign States Pursuant to 28 U.S.C. § 1782, 19 Misc. 401 (AT), 2020

U.S. Dist. LEXIS 119816, at *11 (S.D.N.Y. July 8, 2020); see also In re Porsche Automobil

Holding SE, 15-MC-417 (LAK), 2016 U.S. Dist. LEXIS 20012, at *39 (S.D.N.Y. Feb. 18, 2016)




                                                  - 11 -
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 12 of 15




(“it was relatively evident from precedent in this circuit generous to Section 1782 applicants that

there was a reasonable chance [respondents] would have to produce documents . . . .”).

        45.     “[A] district court is authorized to assist a foreign or international tribunal or a

litigant before such a tribunal by ordering discovery where (1) the person from whom discovery is

sought resides or is found in the district; (2) the discovery is for use in a proceeding before a foreign

tribunal; and (3) the application is made by a foreign or international tribunal or ‘any interested

person.’” In re Microsoft Corp., 428 F.Supp.2d 188, 192 (S.D.N.Y. 2006) (quoting Schmitz v.

Bernstein, Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004)). Each of these statutory

requirements is met here.

        46.     First, Ardent can be “found” in this district, on the basis that its principal place of

business is located in Manhattan. Siev Decl., Ex. I. Indeed, prospective advertisers seeking to

place ads on the sites that published the Defamatory Articles are directed to contact Ardent’s

Manhattan office.

        47.     Second, the discovery sought from Ardent is intended for use in the Indian Action.

A true and correct copy of the pleadings filed in the Indian Action is attached to the Siev Decl. as

Exhibit J. As review of the discovery requested herein demonstrates, the materials sought relate

to Ardent’s connection to MEAWW, the Defamatory Articles, the dissemination of the

Defamatory Articles, and Ardent’s links to other persons and entities that Petitioner has reason to

believe were involved in the campaign to defame him. See Siev Decl., Ex. A & B (proposed

subpoenas to Ardent).

        48.     Third, Petitioner is an “interested person” within the meaning of 28 U.S.C. § 1782.

An interested person is one who has significant “participation rights” in the foreign action. Intel,

542 U.S. at 256-57. As the Supreme Court noted in Intel, “litigants are included among, and may




                                                 - 12 -
         Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 13 of 15




be the most common example, of the ‘interested person[s]’ who may invoke § 1782.” 542 U.S. at

256. Petitioner is the plaintiff in the Indian Action, and therefore is an “interested person” for the

purposes of § 1782.

       49.     Once the statutory requirements of 28 U.S.C. § 1782 are met, the district court is

free to grant discovery in its discretion. See Schmitz, 376 F.3d at 83. Such discretion is to be

guided by the “twin aims of the statute: providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.” Id. at 84.

       50.     The Supreme Court has identified a number of prudential factors for courts to

consider when ruling on a Section 1782 application: (1) whether the person from whom discovery

is sought is a participant in the foreign proceeding; (2) the nature of the foreign tribunal, the

character of the foreign proceeding, and the receptivity of the foreign court to federal-court

assistance; (3) whether the application conceals an attempt to circumvent foreign proof-gathering

restrictions of a foreign country; and (4) whether the application is unduly intrusive or burdensome.

See Intel, 542 U.S. at 264-65; Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (quoting id.). Here,

all of these factors weigh in favor of granting the application.

       51.     First, where, as here, discovery is sought from a person or entity that is not a party

to the foreign proceeding, the need for court-ordered discovery is apparent. As the Supreme Court

explained: “[a] foreign tribunal has jurisdiction over those appearing before it, and can itself order

them to produce evidence. In contrast, nonparticipants in the foreign proceeding may be outside

the foreign tribunal’s jurisdictional reach; hence, their evidence, available in the United States,

may be unobtainable absent § 1782 aid.” Intel, 542 U.S. at 264 (internal citations omitted). Ardent

is not a party to the Indian Action and, upon information and belief, has no legal presence in India.




                                                - 13 -
           Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 14 of 15




As such, Ardent is outside the jurisdictional reach of the Indian Court. Without relief from this

Court, Petitioner would be unable to obtain evidence from Ardent critical to his defamation claims

in the Indian Action.

          52.     Second, courts must look to the nature of the foreign proceeding and the receptivity

of the foreign tribunal to federal court assistance. Here, there is no evidence that the discovery

sought in this application would offend the Indian Court in any way. To the contrary, the discovery

sought would further highlight the lack of truth in the Defamatory Articles, and illuminate the

authors’ bad-faith intent in publishing the Defamatory Articles and amplifying its dissemination

worldwide, goals which are directly relevant to the Indian Action.

          53.     Third, this application is not an attempt to circumvent any foreign discovery

restrictions and does not violate any Indian restrictions on gathering evidence.1 Petitioner has a

good-faith basis for believing that he will be able to use these materials in the Indian Action.

Further, Petitioner has no reason to believe that the Indian Court would be unreceptive to the

judicial assistance requested, nor is Petitioner aware of any limitation on discovery imposed by

the Indian Court or the law of India, either generally or specifically, such that the request would

“circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United

States.” Intel, 542 U.S. 241 at 264-65. The Court’s assistance, through granting the discovery

sought herein, would permit Petitioner to appropriately and fully prosecute his claims in the Indian

Action.




1
  As the Supreme Court noted in Intel, the Court’s analysis of a Section 1782 application does not extend to the
discoverability or admissibility of the information in the foreign forum. See Intel, 542 U.S. at 260 (“Beyond shielding
material safeguarded by an applicable privilege, however, nothing in the text of § 1782 limits a district court’s
production-order authority to materials that could be discovered in the foreign jurisdiction if the materials were located
there.”).


                                                         - 14 -
        Case 1:20-mc-00323-LGS Document 3 Filed 09/15/20 Page 15 of 15




       54.     Fourth, the document requests in the proposed subpoenas are neither unduly

burdensome nor intrusive. Petitioner has tailored his requests to seek only those materials relevant

to the Indian Action. Furthermore, the documents requested are ordinary business records, and a

sophisticated entity such as Ardent should have little difficulty identifying them, reviewing them,

and producing them.

                                       VIII. CONCLUSION

   For the reasons set forth herein, Petitioner respectfully requests that the Court issue an Order,

pursuant to 28 U.S.C. § 1782, granting Petitioner leave to serve Ardent with the subpoenas

appended to the Siev Decl. as Exhibits A and B.



Dated: September 15, 2020
       New York, New York                     REED SMITH LLP

                                              By: /s/ Jordan W. Siev______
                                                 Jordan W. Siev
                                                 Casey D. Laffey

                                              599 Lexington Avenue, 22nd Floor
                                              New York, NY 10022
                                              Tel: (212) 521-5400
                                              jsiev@reedsmith.com
                                              claffey@reedsmith.com

                                              TACOPINA, SEIGEL & DEOREO, P.C.
                                              Joseph Tacopina
                                              Chad D. Seigel
                                              275 Madison Avenue, 35th Floor
                                              New York, NY 10016
                                              jtacopina@tacopinalaw.com
                                              cseigel@tacopinalaw.com

                                              Attorneys for Petitioner
                                                Daniel Snyder




                                               - 15 -
